Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/4/2021.  Claims 1-35 and 37-40 are currently pending in the application.


Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-33 and 39-40 in the reply filed on 11/4/2021 is acknowledged.  
The traversal is on the ground(s) that 
European Examiner in the PCT application did not require a lack of unity or an election between the original claims 1-40.  Since this application is a 371 application, and the claims were not deemed to lack unity, this restriction requirement should be withdrawn.
Claims of present application would appear to be part of an overlapping search area and does not place a serious burden on the Examiner (see MPEP § 803).
This is not found persuasive because
Restriction can be done in any stage of the PCT application.  Specifically, note that lack of unity in this office is established based on the fact that common technical features do not make a contribution over the cited prior art (see paragraph 6 of office action mailed 9/9/2021).
MPEP § 803 is applicable to applications filed under 35 U.S.C. 111, while the present application is filed under 371 PCT and is a national stage entry.


Claims 34-35 and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/2021.

Claim Objections

Claims 1, 24, 28-33, and 39 are objected to because of the following informalities:  
Claims 1 (line 1), 31 (line 2), 32 (line 2), 33 (line 2), 39 (line 2) recite “obtainable” and should read “obtained”.
Claim 24 recites a Markush listing for monomer B, which lacks clarity.  Applicant is advised to use a different punctuation mark to separate Markush elements from groupings within a Markush element.  For e.g., “,” to separate groupings within a Markush element and “;” to separate the Markush elements.
Claim 28 recites a Markush listing for crosslinking reagent D, which lacks clarity.  Applicant is advised to use a different punctuation mark to separate Markush elements from groupings within a Markush element.  For e.g., “,” to separate groupings within a Markush element and “;” to separate the Markush elements.
Claim 29 recites a Markush listing for monomer E, which lacks clarity.  Applicant is advised to use a different punctuation mark to separate Markush elements from groupings within a Markush element.  For e.g., “,” to separate groupings within a Markush element and “;” to separate the Markush elements.
Claim 30 recites a Markush listing for chain transfer agent F and is in an improper Format.  Proper Markush grouping is listed as “selected from the group 
Claim 31 recites a Markush listing for components B, D, and E, which lacks clarity.  Applicant is advised to use a different punctuation mark to separate Markush elements from groupings within a Markush element.  For e.g., “,” to separate groupings within a Markush element and “;” to separate the Markush elements.
Claim 31 recites a Markush listing for chain transfer agent F and is in an improper Format.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Claim 32 recites a Markush listing for components B, D, and E, which lacks clarity.  Applicant is advised to use a different punctuation mark to separate Markush elements from groupings within a Markush element.  For e.g., “,” to separate groupings within a Markush element and “;” to separate the Markush elements.
Claim 32 recites a Markush listing for crosslinking reagent D and chain transfer agent F and is in an improper Format.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).
Claim 33 recites a Markush listing for components D, and E, which lacks clarity.  Applicant is advised to use a different punctuation mark to separate Markush elements from groupings within a Markush element.  For e.g., “,” to separate groupings within a Markush element and “;” to separate the Markush elements.
Claim 32 recites a Markush listing for crosslinking reagent D and chain transfer agent F and is in an improper Format.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D”.  Alternatively it can be listed as “selected from A, B, C or D”.  See MPEP 2173.05(h).


Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Note that monomer B in amounts of ≥ 30 wt% to ≤ 70 wt% is implicit in claim 12 because of its dependence on claim 1 and is therefore a substantial duplicate of the claim 13.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites “monomers (B) are provided in an amount of ≥ 30 wt% to ≤ 70 wt% and fails to further limit the scope of claim 12 on which this claim is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-15, 17-33 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over BASF (DE 202017005943 U1 - hereafter DE ‘5943).
It is noted that DE ‘5943 U1 is in German, and a copy of the machine translation into English is provided with this office action.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claim 1, DE ‘5943 discloses a copolymer formed from 44 parts by weight of ethyl acrylate (i.e. reads on at least one non-ionic ethylenically unsaturated monomer B and its amount in present claim 1), 48 parts by weight of methacrylic acid (i.e. reads on at least one ethylenically unsaturated monomer with a carboxylic function and its amount in present claim 1) and 8 parts by weight of branched C17-25EO methacrylate having an iso-index of the branched C17 alkyl group of 3.1.  It is noted that crosslinking agent, ethylenically unsaturated monomer which is different from A, B, and C; and chain transfer agent are present in amounts of 0 wt% and therefore not required.
DE ‘5943 fails to disclose a copolymer comprising monomer of formula I.
However, DE ‘5943 teaches in the general disclosure that preferred monomers of the group 3 are alkoxypoly(alkyleneoxy)ethyl methacrylate of general formula RO-(CH2-CH2-O)x(CH2-CH(R1)O)yC(O)-CR2=CH2 wherein R is preferably a branched C13-C17 alkyl 2 is methyl, x is a positive integer with an average value of from 10 to 40, y is 0 (paragraph 0011).  Therefore, in light of the teachings in general disclosure of DE ‘5943, it would have been obvious to one skilled in art prior to the filing of present application to use any monomer of formula I including one which a degree of branching (i.e. iso-index) in overlapping range of 2.9 to 3.5, absent evidence to the contrary.
Regarding claim 2, see 13c above.
Regarding claim 4, monomer of group 3 include alkoxypoly(alkyleneoxy)ethyl methacrylate of general formula RO-(CH2-CH2-O)x(CH2-CH(R1)O)yC(O)-CR2=CH2 wherein R is preferably a branched C13-C17 alkyl group (paragraph 0011).
Regarding claim 5, see 13c above.
Regarding claim 7, monomer of group 3 include alkoxypoly(alkyleneoxy)ethyl methacrylate of general formula RO-(CH2-CH2-O)x(CH2-CH(R1)O)yC(O)-CR2=CH2 wherein R2 is methyl (paragraph 0011).
Regarding claims 8, 9, see example wherein the copolymer is formed from 48% by weight of methacrylic acid (paragraph 0020).
Regarding claims 10-11, see example wherein the copolymer is formed from 44% by weight of ethyl acrylate (paragraph 0020).
Regarding claims 12-15, see example wherein the hydrophobic monomer ethyl acrylate is present in amounts of 44% by weight (paragraph 0020).  Preferred group 2 monomers are hydrophobic acrylic monomers and which can be a mixture of monomers (paragraph 0010).
Regarding claims 17-18, see example wherein species of the alkoxypoly (alkyleneoxy)ethyl methacrylate of general formula RO-(CH2-CH2-O)x(CH2-CH(R1)O)yC(O)-CR2=CH2
Regarding claims 19, and 28, crosslinking agent is present in amounts of 0 wt% and therefore not required.  Additionally, monomer of group 4 including diallyl phthalate may be present in amounts of 0 to 10% by weight (paragraphs 0012 and 0014).
Regarding claims 20, and 29, monomer E is present in amounts of 0 wt% and therefore not required.  Additionally, monomer of group 4 includes monomers other than 1, 2 and 3 and in amounts of 0 to 10% by weight (paragraphs 0012 and 0014).
Regarding claim 21, and 30, chain transfer agent is present in amounts of 0 wt% and therefore not required.
Regarding claims 22-23, see example wherein the copolymer is formed from methacrylic acid (paragraph 0020).
Regarding claims 24-25, see example wherein the copolymer is formed from ethyl acrylate (paragraph 0020).
Regarding claim 26-27, see 13a to 13c above.
Regarding claims 31, 32, 33, and 39, see 13a to 13c, and 13l above.
Regarding claim 40, see 13c above.

Claims 1, 21, 30-33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over BASF (DE 202017005943 U1 - hereafter DE ‘5943) in view of Suau et al (US 2011/0213071 A1).
The discussion with respect to DE ‘5943 in paragraph 13 above is incorporated here by reference.
DE ‘5943 is silent with respect to chain transfer agent and its amount.
However, Suau et al in the same filed of endeavor teach HASE modifiers comprising associative monomer functionalized by an oxo alcohol based hydrophobic group (abstract).  The HASE emulsion is comprised of (meth)acrylic acid, at least one ester of (meth)acrylic acid, and at least one monomer of formula I: R-(AO)m-(BO)n-R’ TM viscosity of 10 revolutions per minute below about 20,000 for a solids content of 25% and leading to significant thickening (see Tables 1 to 3). Therefore, in light of the teachings in Suau et al, it would have been obvious to one skilled in art prior to the filing of present application, to include chain transfer agent in overlapping ranges, into the copolymer, of DE ‘5943, for above mentioned advantages.

Allowable Subject Matter

Claims 3, 6, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Morihiro et al (US 2004/0072943 A1) teach a polymer comprising alkali soluble monomer and associative monomer unit. Associative monomer unit possesses in the side chain a group represented by formula –(R1-O)n-X-R2 wherein R1 denotes a methylene, ethylene group, X denotes a direct bond and R2 denotes a .	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764